DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10881845 in view of Tal (US 7722567). 
The patented claims disclose all elements of the claimed invention except for a hemostatic valve. 
Tal discloses a hemostatic valve at a proximal end of a sheath to prevent blood flow out the proximal end of the sheath. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing a hemostatic valve, as taught by Tal, to the claimed assembly would have yielded predictable results, i.e., prevention of blood flow out the proximal end of the sheath.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, the recitation “the fixation element having an area spanning the base sheath for applying a sterile cover, with the area sloping down in a ramp shape on both sides of the base sheath transversely to a principal direction of the base sheath” renders the claim vague and indefinite because it is unclear what structure is implied by “an area spanning the base for applying a sterile cover” and what the principal direction of the base sheath is.
Appropriate correction is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan et al. (US 20080076959 A1) in view of Tal (US 7722567). 
Farnan et al. disclose a sheath including: a base sheath 200 having a shaft 206 with a lumen or pass-through channel or 212; a wall of the tubular body of the base sheath has a through channel 214, separate from channel 212, extending through the wall from a proximal end to a distal end of the base sheath.  The pass-through channel 212 is open at its distal end and capable of receiving a guidewire or conducting blood when not occupied by a guidewire (Figs. 2, 4 and 7D, paras [0028]-[0053]).
Regarding claims 8 and 9, shaft 206 of base sheath 200 has an expandable member which may be a balloon-like expandable member that is displaceable on the base sheath at least in the vertical direction relative to a longitudinal axis of shaft 206 (para [0034]).
Regarding claims 14 and 15, the sheath includes a hub or fixation element 222 (Fig. 4), the fixation element having an area spanning or surrounding the base sheath and having sloping sides defining a ramp and a stop defined by elements 243 and/or 248.
	Farnan et al. disclose all elements of the claimed invention except for a hemostatic valve. 
Tal discloses a hemostatic valve at a proximal end of a sheath to prevent blood flow out the proximal end of the sheath (cols. 1-5).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing a hemostatic valve, as taught by Tal, to the Farnan et al. sheath assembly would have yielded predictable results, i.e., prevention of blood flow out the proximal end of the sheath.
The method steps of claim 17 are performed when vascular access is achieved with the device of the combination of Farnan et al. and Tal. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan et al. (US 20080076959 A1) and Tal (US 7722567) in view of Gerber (US 20080132980 A1).
The combination of Farnan et al. and Tal discloses all elements of the claimed invention except for a blood pressure measuring device and a temperature measuring element.  
It is well known to use lumens of elongated members for placing sensing electrodes to sense physiological parameters such as blood pressure and temperature at a target tissue within a patient, as evidenced by Gerber.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the lumens of the device of the combination of Farnan et al. and Tal to place electrodes to sense physiological parameters, such as blood pressure and/or temperature, at a target tissue since it was known in the art to place an electrode through a catheter lumen, as taught by Gerber, to monitor physiological parameters such as temperature and blood pressure at a target site prior to delivering adequate therapy. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Farnan et al. (US 20080076959 A1) and Tal (US 7722567) in view of Schneid et al. (US 20070293754 A1).
The combination of Farnan et al. and Tal discloses all elements of the claimed invention except for a non-expanded balloon with an outer diameter less than 1 mm or 2 mm. 
It is well known to use balloon device where the device safely inflates to a size allowed by medical standards acceptable for the specific use intended for the specific device, for example less than 1 mm or 2 mm, as evidenced by Schneid et al. 
Therefore it would have been recognized by one of ordinary skill in the art to have provided a balloon device with the range of inflation diameters, as taught by Schneid et al., in the device of the combination of Farnan et al. and Tal would have yielded predictable results, i.e., safe inflation of the device in a target vessel. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Farnan et al. (US 20080076959 A1) and Tal (US 7722567) in view of Miller et al. (US 20080009828 A1).
The combination of Farnan et al. and Tal discloses all elements of the claimed invention except for an externally readable marked region such as a radioopaque marker. 
Miller et al. teach the use of a radiopaque marker on a distal portion of a catheter to assess the catheter’s location. 
Therefore it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a radioopaque marker, taught by Miller et al., on the catheter of the combination of Farnan et al. and Tal would have yielded predictable results, i.e., visualization of the catheter to facilitation passage of the catheter and placement at a target location.

Claims 1, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 20140303596 A1) in view of Farnan et al. (US 20080076959 A1).
Schumacher et al. discloses utilizing a sheath with a hemostatic valve for inserting a blood pump and attached catheter for cardiac support (paras [0002]-[0003] and [0060], Figs. 2-3 and 5).
Schumacher et al. disclose all elements of the claimed invention except for a sheath having a through channel extending inside of the wall from the distal end towards the proximal end. 
Farnan et al. disclose a sheath including: a base sheath 200 having a shaft 206 with a lumen or pass-through channel or 212; a wall of the tubular body of the base sheath has a through channel 214, separate from channel 212, extending through the wall from a proximal end to a distal end of the base sheath.  The pass-through channel 212 is open at its distal end and capable of receiving a guidewire or conducting blood when not occupied by a guidewire (Figs. 2, 4 and 7D, paras [0028]-[0053]).
It would have been obvious to one of ordinary skill in the art to have a substituted the sheath of Schumacher et al. with a sheath as, for example, taught by Farnan et al. wherein so doing would amount to mere substitution of one functionally equivalent structure for another within the same art and the selection of any of these devices would work equally well in the claimed device. 

Conclusion
Non application of prior art to claim 3 indicates allowable subject matter, provided the rejections made in this office action are overcome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 9, 2022



/Anu Ramana/Primary Examiner, Art Unit 3775